DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the peripheral edge of claims 1, 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  the predetermined dimension of a peripheral edge is larger than a dimension of  the peripheral edge is confusing.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omoto (JP 2014-236571).
Re claim 1, Omoto discloses an electronic module for a vehicle comprising a case in which an electronic component is mounted, comprising a discharge hole (drain hole) which discharges liquid (water) contained in the case [0004], wherein the discharge hole includes a peripheral edge (edge) of a predetermined dimension determined based on surface tension of the liquid [0004].
Re claim 3, further comprising a leg part (51, 53) which maintains a gap between the case and a fixed object (11) to which the case is fixed, wherein the leg part has a dimension determined based on a contact angle between the liquid and the case and on a contact angle between the liquid and the fixed object in a direction in which the case faces the fixed object.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 (as best understood), 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omoto (JP 2014-236571) in view of Muramatsu (JP2002-373512).
Re claim 4, further comprising a leg part (51, 53) which maintains a gap between the case and a fixed object (11) to which the case is fixed, wherein the leg part has a dimension determined based on a contact angle between the liquid and the case and on a contact angle between the liquid and the fixed object in a direction in which the case faces the fixed object.
The teaching as discussed above does not disclose wherein the predetermined dimension is larger than at least a dimension of the peripheral edge of the discharge hole in a case where an own-weight force acting on a droplet of the liquid from the discharge hole toward an outside of the case due to an own weight of the droplet is balanced with a pull force pulling the droplet to the peripheral edge of the discharge hole due to surface tension (re claim 2), a wall part which protrudes from a bottom of the case so as to intersect with an inner surface of the bottom, wherein the inner surface of the bottom is divided into a plurality of areas by the wall part, and at least one discharge hole is provided in each area (re claims 5-8).
Muramatsu teaches the use of a wall part (near ref # 4a-4d) which protrudes from a bottom of the case so as to intersect with an inner surface of the bottom (Figs 3, 4), wherein the inner surface of the bottom is divided into a plurality of areas by the wall part (Figs 3, 4), and at least one discharge hole (5a, 5b) is provided in each area, wherein the predetermined dimension is larger than at least a dimension of the peripheral edge of the discharge hole [0013] in a case where an own-weight force acting on a droplet of the liquid from the discharge hole toward an outside of the case due to an own weight of the droplet is balanced with a pull force pulling the droplet to the peripheral edge of the discharge hole due to surface tension [0013].

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847